Name: Second Commission Directive 80/695/EEC of 27 June 1980 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-07-22

 Avis juridique important|31980L0695Second Commission Directive 80/695/EEC of 27 June 1980 amending the Annex to Council Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 188 , 22/07/1980 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 12 P. 0066 Greek special edition: Chapter 03 Volume 29 P. 0200 Swedish special edition: Chapter 3 Volume 12 P. 0066 Spanish special edition: Chapter 03 Volume 18 P. 0198 Portuguese special edition Chapter 03 Volume 18 P. 0198 ****( 1 ) OJ NO L 86 , 6 . 4 . 1979 , P . 30 . ( 2 ) OJ NO L 126 , 21 . 5 . 1980 , P . 9 . SECOND COMMISSION DIRECTIVE OF 27 JUNE 1980 AMENDING THE ANNEX TO COUNCIL DIRECTIVE 79/373/EEC ON THE MARKETING OF COMPOUND FEEDINGSTUFFS ( 80/695/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 79/373/EEC OF 2 APRIL 1979 ON THE MARKETING OF COMPOUND FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 80/509/EEC ( 2 ), AND IN PARTICULAR ARTICLE 10 ( A ) THEREOF , WHEREAS , IN VIEW OF PROGRESS MADE IN SCIENCE AND TECHNOLOGY , THE ANNEX TO DIRECTIVE 79/373/EEC MUST BE AMENDED AS REGARDS THE TOLERANCES TO BE PERMITTED WHERE , ON OFFICIAL INSPECTION , THE COMPOSITION OF A COMPOUND FEEDINGSTUFF IS FOUND TO DEPART FROM THE COMPOSITION DECLARED BY THE MANUFACTURER ; WHEREAS PRESENT TOLERANCES APPLY TO ALL TYPES OF COMPOUND FEEDINGSTUFFS ; WHEREAS , IN THE CASE OF COMPOUND FEEDINGSTUFFS FOR DOGS AND CATS , THESE PARTICULAR TOLERANCES ARE NECESSARY TO ALLOW FOR DEVIATIONS DUE TO THE METHOD USED FOR SAMPLING THE FEEDINGSTUFF , THE MANUFACTURING PROCESS OR ANALYTICAL ERROR ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEX TO DIRECTIVE 79/373/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ITEM 9 IS AMENDED TO READ AS FOLLOWS : ' 9 . WHERE , ON OFFICIAL INSPECTION PURSUANT TO ARTICLE 12 , THE COMPOSITION OF A COMPOUND FEEDINGSTUFF OTHER THAN FOR DOGS AND CATS IS FOUND TO DEPART FROM THE DECLARED COMPOSITION , THE FOLLOWING MINIMUM TOLERANCES SHALL BE PERMITTED , SUBJECT TO ARTICLE 3 : ' ; 2 . THE FOLLOWING ITEM 10 IS ADDED : ' 10 . WHERE , ON OFFICIAL INSPECTION PURSUANT TO ARTICLE 12 , THE COMPOSITION OF A COMPOUND FEEDINGSTUFF FOR DOGS AND CATS IS FOUND TO DEPART FROM THE DECLARED COMPOSITION , THE FOLLOWING MINIMUM TOLERANCES SHALL BE PERMITTED , SUBJECT TO ARTICLE 3 : 10.1 . WHERE THE CONTENT RECORDED IS LESS THAN THE DECLARED CONTENT : 10.1.0 . CRUDE PROTEIN : - 3.2 UNITS FOR DECLARED CONTENTS OF 20 % OR MORE , - 16 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 20 % BUT NOT LESS THAN 12.5 % , - TWO UNITS FOR DECLARED CONTENTS OF LESS THAN 12.5 % ; 10.1.1 . CRUDE OILS AND FATS : - 2.5 UNITS OF THE DECLARED CONTENT . 10.2 . WHERE THE CONTENT RECORDED IS MORE THAN THE DECLARED CONTENT : 10.2.1 . MOISTURE : - THREE UNITS FOR DECLARED CONTENTS OF 40 % OR MORE , - 7.5 % OF THE DECLARED CONTENT FOR DECLARED CONTENTS OF LESS THAN 40 % BUT NOT LESS THAN 20 % , - 1.5 UNITS FOR DECLARED CONTENTS OF LESS THAN 20 % ; 10.2.2 . CRUDE ASH : - 1.5 UNITS OF THE DECLARED CONTENT ; 10.2.3 . CRUDE FIBRE : - ONE UNIT OF THE DECLARED CONTENT . 10.3 . WHERE THE VARIATION NOTED IS IN THE OPPOSITE DIRECTION TO THOSE REFERRED TO RESPECTIVELY IN 10.1 AND 10.2 : 10.3.1 . CRUDE PROTEIN : - TOLERANCE TWICE THAT PERMITTED FOR THIS SUBSTANCE IN 10.1.0 , 10.3.2 . CRUDE OILS AND FATS : - IDENTICAL TOLERANCE . 10.3.3 . CRUDE ASH , CRUDE FIBRE : - TOLERANCE THREE TIMES THAT PERMITTED FOR THESE SUBSTANCES IN 10.2.2 AND 10.2.3 . ' ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITH EFFECT FROM 1 JANUARY 1981 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT